     Case 8:20-cv-01493-CJC-DFM Document 14 Filed 09/30/20 Page 1 of 2 Page ID #:41



                                                                   JS-6
 1    KEVIN D. SOLONSKY, D.C. Bar No. 437119
      Email: solonskykd@sec.gov
 2    Securities and Exchange Commission
      100 F Street, NE
 3    Washington, DC 20549-9612
      Telephone: (202) 551-5014
 4    Facsimile: (202) 772-9263
 5    LOCAL COUNSEL
      AMY JANE LONGO, Cal. Bar No. 198304
 6    Email: longoa@sec.gov
      444 S. Flower Street, Suite 900
 7    Los Angeles, California 90071
      Telephone: (323) 965-3998
 8    Facsimile: (213) 443-1904
 9    Attorneys for Respondent
      Securities and Exchange Commission
10
                          UNITED STATES DISTRICT COURT
11
                        CENTRAL DISTRICT OF CALIFORNIA
12
13      BARRY MIGLIORINI,                      Case No. 8:20-cv-1493-CJC-DFM
14
                   Movant,                      XXXXXXXX ORDER DENYING
                                               [PROPOSED]
15                                             MOTION FOR ORDER PURSUANT
             vs.                               TO CUSTOMER CHALLENGE
16
        SECURITIES AND EXCHANGE                PROVISIONS OF THE RIGHT TO
17      COMMISSION,                            FINANCIAL PRIVACY ACT OF 1978
18                 Respondent.
19
20
21
22
23
24
25
26
27
28
     Case 8:20-cv-01493-CJC-DFM Document 14 Filed 09/30/20 Page 2 of 2 Page ID #:42




 1          Pending before the Court is the Motion for an Order pursuant to the Right to
 2    Financial Privacy Act of 1978 (“Motion”), 12 U.S.C. 3401 et seq., quashing the
 3    subpoena duces tecum issued by the Securities and Exchange Commission (“SEC”)
 4    to First Bank, Inc. (“First Bank”) by Barry Migliorini and the SEC’s Verified
 5    Opposition. Based upon these documents, and the entire record herein,
 6          IT IS HEREBY ORDERED, that Migliorini’s Motion is denied and that First
 7    Bank comply with the SEC’s subpoena for Migliorini’s bank records. The SEC has
 8    established that the subpoenaed records are relevant to a legitimate law enforcement
 9    inquiry of the SEC. 12 U.S.C. § 3410(c).
10          IT IS SO ORDERED.
11
12           September 30 2020
      DATED: ___________,
13                                          _________ __________________________
                                            HONORABLE DOUGLAS F. McCORMICK
14                                          UNITED STATES MAGISTRATE JUDGE
15
      Presented by:
16    Kevin D. Solonsky
      Amy J. Longo
17    Attorneys for Respondent
18    Securities and Exchange Commission
19
20
21
22
23
24
25
26
27
28

                                                   1
